                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

DAVID J. PERRAS                              )
                                             )
      Plaintiff                              )
                                             ) CIVIL ACTION
v.                                           )
                                             ) FILE NO. 1:19-cv-01831-MHC
THE COCA-COLA COMPANY                        )
OF NORTH AMERICA                             )
                                             )
      Defendant                              )

                            AMENDED COMPLAINT

                      I. JURISDICTION AND PARTIES

      Comes now the Plaintiff, DAVID J. PERRAS, (hereinafter “Plaintiff”) and files

this Complaint against Defendant, THE COCA-COLA COMPANY, (hereinafter

“Defendant”) showing the Court as follows:

                                        1.

      This is an action pursuant to the Employee Retirement Income Security Act of

1974 as amended (“ERISA”), 29 U.S.C. §1001 et. seq, for breach of fiduciary duties

on the part of Defendant.

                                        2.

      Jurisdiction and venue are proper in the United States District Court for the


                                        1
Northern District of Georgia pursuant to 29 U.S.C. § 1132 (e)(2) because the breach

or breaches occurred in this district.

                                          3.

      Defendant is a foreign corporation authorized to transact business in the State

of Georgia and is subject to the jurisdiction and venue of this court and may be served

with process through registered agent, CT Corporation System, 289 S. Culver St.,

Lawrenceville, GA 30046-4805.

                           FACTUAL BACKGROUND

                                          4.

      Plaintiff was a long-term employee of Defendant having started with Defendant

around 1997.

                                          5.

      Plaintiff became disabled due to cancer and was paid under Defendant’s

disability coverage on July 16, 2009.

                                          6.

      Plaintiff continues to receive his long term disability benefits.

                                          7.

   Due to his health condition, Plaintiff is treated with high levels of morphine.




                                          2
                                            8.

      Defendant was aware that Plaintiff was on mind altering prescription drugs

during all times relevant to the lawsuit.

                                            9.

      Since 2010, Defendant has cancelled and reinstated Plaintiff’s health insurance

benefits once or twice a year.

                                            10.

      However, Defendant did pay 80% of the Plaintiff’s medical bills while

assisting Plaintiff obtain Medicare on or about February 3, 2013.

                                            11.

      Around this time, Plaintiff was orally informed that all of his ancillary benefits

were transferred to a retiree plan and would continue until his death.

                                            12.

      Defendant’s human resources department also orally informed Plaintiff that it

did not handle the retiree plan and that he should “look” at the retirement plan

himself.

                                            13.

      Ultimately from July 16, 2009 until May 31, 2016, Plaintiff was provided with

all of his health and welfare benefits including his health insurance and had his Core

                                            3
Life Insurance in the approximate amount of $75,000.00 (1 times his salary at

“retirement” and his Supplemental Life Insurance in the approximate amount of

$300,000.00 ( 4 times his salary at “retirement”).

                                          14.

      On May 31, 2016, Plaintiff received a letter from Defendant stating that his

employment status should have been terminated effective February 4, 2013, however

there was an “administrative error” and Defendant had failed to terminate his status.

                                          15.

      The May 31, 2016 letter stated that within sixty (60) days Plaintiff would be

terminated and his health and welfare coverage would end.

                                          16.

      The May 31, 2016 letter stated that Plaintiff was not entitled to continue his

health insurance benefits under COBRA stating that Plaintiff’s past coverage would

be counted as his COBRA period.

                                          17.

      The May 31, 2016 letter did not mention Plaintiff’s life insurance at all and did

not inform Plaintiff of his rights to convert his life insurance.

                                          18.

      Conversion allows an individual to “covert” group coverage in the same or

                                           4
lesser amount to a permanent individual life insurance policy.

                                         19.

      Under conversion, the individual policy and/or policies are issued without a

medical exam provided the individual apply and pay the premiums within the

application period.

                                         20.

      Upon information and belief, Defendant, generally, through its third party

administrator provides a package titled “Leaving the Coca -Cola Company” and

“What You Need to Know” to an employee when a employee is terminated.

                                         21.

      This package explains an employee’s conversion rights regarding his life

insurance amongst other things.

                                         22.

      Plaintiff did not receive this package or any substantive guidance regarding his

life insurance from Defendant.

                                         23.

      The May 31, 2016 letter also proved to be incorrect in other ways beyond

omitting the life insurance information in that Plaintiff actually received his health

insurance benefits up to and including December 31, 2018.

                                          5
                                        24.

      In the May 31, 2016 letter, Defendant used a disability date for Plaintiff of

February 3, 2010.

                                        25.

      On July 29, 2016 Defendant wrote Plaintiff a letter stating that his health and

welfare ancillary benefits should have ended three (3) years from the date his long-

term disability benefits began.

                                        26.

      On or about August 2016, Plaintiff attempted to convert his life insurance.

                                        27.

      Plaintiff attempted to convert his life insurance within 60 days of Defendant’s

July 29, 2016 “termination date” referenced in the May 31, 2016 letter.

                                        28.

      Upon information and belief, Plaintiff’s attempt to convert his life insurance

was made within the time normal frame for making an application to convert

insurance which is usually 60 days.

                                        29.

      On or about December 14, 2016, Metropolitan Life Insurance Company denied

coverage based upon its medical review of Plaintiff’s health.

                                         6
                                          30.

      Upon information and belief, Metropolitan Life would not convert Plaintiff’s

coverage because he should have applied for conversion much earlier (arguably

within 60 days of his last day of work), but was never informed by Defendant that he

needed to do so and instead was repeatedly informed up until 2016 that he had life

insurance coverage.

                                          31.

      Defendant’s retroactive termination of Plaintiff’s welfare benefits resulted in

Plaintiff becoming uninsurable as Plaintiff has a serious disabling pre-existing

condition.

                                          32.

      On or about December 30, 2016, Plaintiff appealed the July 29, 2016 decision

pointing out that his date of disability was in year of 2009 and that according to the

2010 and 2012 pension summary plan description the thirty-six (36) month limitation

of health and welfare coverage does not apply if you become disabled prior to

December 31, 2009.

                                          33.

      Plaintiff also pointed out, in his appeal letter, that the date of disability is the

date Plaintiff first became disabled, usually the date the participant became eligible

                                           7
for short-term disability payments or the first day an employee leaves work not the

date the person began receiving a long term disability benefit.

                                         34.

      Defendant wrote Plaintiff a letter dated February 23, 2017 stating that Plaintiff

was not qualified for retirement benefits because he had not reached his early

retirement eligibility date when he reached three (3) years of long term disability.

                                         35.

      Defendant again stated that the 2010 employee health and welfare plan states

that the health benefits may continue until the earlier of the date that the long term

disability benefits end, you retire, or three (3) years from the date your long-term

disability begins.

                                         36.

      Defendant stated that the amendment which changed the coverage due to this

event did not include any “grandfathering in” provisions.

                                         37.

      On June 15, 2017, Plaintiff, through his attorney wrote Defendant a letter

stating that Plaintiff is entitled to continuation of all coverage that he had lost or

would shortly lose including health insurance, life insurance, dental insurance, vision

insurance and AD&D coverage and that Plaintiff first became disabled on July 16,

                                          8
2009 and that his official date of short-term disability was August 5, 2009.

                                            38.

       Plaintiff wrote this letter as an attempt to exhaust administrative remedies for

his claims for denial of benefits, breach of fiduciary duties and any other ERISA

action.

                                            39.

       Plaintiff quoted a portion of the plan which stated that the thirty-six (36) month

limitation does not apply if you become disabled prior to December 31, 2009 and the

Glossary wherein it states that the date of disability is the date that the participant first

became disabled.

                                            40.

       On August 2, 2017, Defendant wrote Plaintiff’s attorney and stated that there

is no “grandfather” language in The Coca-Cola Company medical benefits plan and

did not explain why the pension plan summary stated that Plaintiff would not lose his

benefits because his date of disability was prior to December 31, 2009.

                                            41.

       With that letter Defendant attached the pension plan summary plan description

for 2010 and the medical benefits summary plan description for 2010.

                                            42.

                                             9
      The 2010 medical benefits summary plan description arguably does not apply

to Plaintiff as he was not an active employee on January 1, 2010 specifically stating

that to be eligible for benefits you have to be a full time or part time employee

regularly scheduled to work at least 17 and ½ hours per week.

                                           43.

      The 2008 medical benefits summary plan description which did apply to

Plaintiff stated that “After-Tax health benefits ... can continue (by paying required

contributions)... until LTD benefits end or retirement.”

                                           44.

      Administrative remedies for all causes of action have been exhausted and/or

any further attempts to exhaust remedies would have proven futile.

      COUNT 1: BREACH OF FIDUCIARY DUTY AND CLAIM FOR
                     EQUITABLE RELIEF

                                           45.

      The above allegations are hereby re-alleged as if fully set forth herein.

                                           46.

      Congress designed ERISA to promote the interests of employees and their

beneficiaries in employee benefit plans.




                                           10
                                            47.

      Plan fiduciaries are obligated to discharge their duties with respect to the plan

solely in the interest of the participants and beneficiaries and for the exclusive

purpose of providing benefits to participants and their beneficiaries.

                                            48.

      The ERISA fiduciary duty includes the common law duty of loyalty which

requires the fiduciaries to deal fairly and honestly with beneficiaries.

                                            49.

      It also imposes an affirmative duty on the fiduciaries to convey complete,

thorough, and accurate information that is material to a beneficiary’s claim and

circumstance.

                                            50.

      This obligation on fiduciaries includes an obligation to reasonably explain to

plan participants and beneficiaries the material terms and conditions of the relevant

plan documents and provide them with adequate notice of what they need to do in

order to continue their coverage.

                                            51.

      Defendant is the Plan Sponsor and Plan Administrator for all health and

welfare plans at issue in this complaint.

                                            11
                                          52.

       Defendant is not an insurance company and the claims administrators of the

plans involved in this case were the actual insurers of the benefits.

                                          53.

       Defendant is a fiduciary obligated to act in a manner consistent with its

fiduciary obligations to Plaintiff as a plan participant and to Plaintiff’s future

beneficiaries of his life insurance.

                                          54.

       Defendant failed to act properly and breached its fiduciary obligation to

Plaintiff.

                                          55.

       These breaches resulted in the loss of all of his ancillary benefits, specifically

his health insurance beginning in 2019 and his life insurance benefits provided under

the plans.

                                          56.

       Defendant never explained why the 2010 Health and Welfare Plan applied to

him as he was not an Active Employee.

                                          57.

       Defendant never informed Plaintiff of his right to convert his life insurance.

                                           12
                                           58.

      Arguably, Plaintiff has no adequate remedy under ERISA’s denial of benefits

section due to the fact that health and welfare benefits do not vest as a legal

proposition, however Plaintiff does have a remedy under ERISA’s “catch-all” section.

                                          59.

      Defendant breached its fiduciary duty, not by withholding vested benefits, but

by engaging in a systematic pattern of misrepresentation and incompetence that

caused Plaintiff to believe that his ancillary benefits would be reinstated ultimately.

                                          60.

      Indeed these benefits were denied and reinstated repeatedly.

                                          61.

      Plaintiff relied on these misrepresentations to his detriment.

                                          62.

      Plaintiff has been financially harmed by his loss of health insurance in that he

was unable to financially plan for an eventual loss of health insurance as it was a loss

that he could not foresee due to Defendant’s actions.

                                          63.

      Plaintiff could not convert his life insurance due to Defendant’s actions.




                                          13
                                               64.

       ERISA provides a remedy for this conduct under its “catch-all” provision and

Plaintiff is entitled to appropriate relief.

                                               65.

       This relief includes, but is not limited to:

              1.     an Equitable Surcharge in the form of monetary “compensation”

                     for the losses resulting from Defendant’s breach of fiduciary duty

                     in order to make Plaintiff whole;

              2.     Reformation of the plan or plans to the extent necessary to

                     equitably address Plaintiff’s losses as Defendant waived the plan

                     provision limiting benefits to 36 months by actually paying

                     Plaintiff well beyond that date; and

              3.     Estoppel placing Plaintiff in the same position that he would have

                     been in had Defendant’s representations that he would continue

                     to receive all his ancillary benefits beyond 36 months been

                     truthful.



WHEREFORE, Plaintiff respectfully prays for the following:

       (a)    an Equitable Surcharge in the form of monetary “compensation” for the

                                               14
            losses resulting from Defendant’s breach of fiduciary duty in order to

            make Plaintiff whole;

      (b)   Reformation of the plan or plans to the extent necessary to equitably

            address Plaintiff’s losses as Defendant waived the plan provision

            limiting benefits to 36 months by actually paying Plaintiff well beyond

            that date;

      ©     Estoppel placing Plaintiff in the same position that he would have been

            in had Defendant’s representations that he would continue to receive all

            his ancillary benefits beyond 36 months been truthful;

      (d)   Attorneys’ fees and costs of this action, and

      (e)   Any other equitable and additional relief that this Court deems just and

            proper.

      This 9th day of July.

                                      ROGERS, HOFRICHTER & KARRH, LLC


                                      s/Heather K. Karrh
                                      Heather K. Karrh
                                      Georgia Bar No. 408379
ROGERS, HOFRICHTER &
  KARRH LLC
225 S. Glynn Street, Suite A
Fayetteville, GA 30214
(770) 460-1118

                                        15
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this day electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will

automatically send a copy to the following attorneys of record:



            David Tetrick, Jr.
            Darren A. Shuler

            King & Spalding, LLLP
            1180 Peachtree Street, N.E., Suite 1600
            Atlanta, GA 30309

This9th day of July, 2019.
                                      ROGERS, HOFRICHTER & KARRH, LLC

                                      s/Heather K. Karrh
                                      HEATHER K. KARRH
                                      Ga. State Bar No.408379
                                      Attorney for Plaintiff




                                        16
